NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4447-17T3

ABC BAIL BONDS, INC.,

          Plaintiff-Respondent,

v.

PAUL BETHEA, III,

          Defendant-Appellant,

and

CALVIN P. BROWN,
TAMMY R. GOODING
and ERROLL D. JOHNSON,

     Defendants.
______________________________

                   Submitted March 19, 2019 – Decided April 22, 2019

                   Before Judges Suter and Geiger.

                   On appeal from Superior Court of New Jersey, Law
                   Division, Mercer County, Docket No. L-0997-15.

                   Paul Bethea, III, appellant pro se.
            Morgan Bornstein & Morgan, attorneys for respondent
            (Kristen M. Sinclair, on the brief).

PER CURIAM

      Defendant Paul Bethea, III, appeals the order that denied reconsideration

of his request to quash an information subpoena served on him by plaintiff ABC

Bail Bonds, Inc. Because the arguments lack merit, we affirm the court's order.

      In June 2009, defendant and three others 1 signed a promissory note and

indemnity agreement for an appearance bond. Defendant agreed, "jointly and

severally," to indemnify the surety in the event of a non-appearance by the

defendant. A default occurred that we assume involved a lack of appearance

under the bond. Plaintiff filed a collection action in the Law Division against

defendant and the other three signatories of the note, seeking a judgment for

$7030 plus contractual attorney's fees.          Defendant's answer denied

responsibility.

      Plaintiff and defendant settled the case before trial. In their November

2015 "Stipulation of Settlement" (Stipulation), defendant admitted that money

was due to plaintiff and agreed to pay plaintiff $7030 in installment payments

of $100 per month.     He agreed that if he defaulted, plaintiff could file a


1
  Defendants Calvin P. Brown, Tammy R. Gooding and Erroll D. Johnson have
not appealed.
                                                                       A-4447-17T3
                                      2
certification with the court to obtain a judgment against him for $8787.50,

consisting of $7030 plus a twenty-five percent contractual attorney's fee of

$1757.50.

      Plaintiff filed a certification of default in August 2016, which claimed

defendant defaulted on his payment obligations under the Stipulation. Based on

this unopposed certification, a judgment for $8287.50 was entered against

defendant, in favor of plaintiff.

      No activity occurred for the next eighteen months until January 2018 when

plaintiff served defendant with an information subpoena that asked financial

questions to begin collection on the judgment. Defendant quickly moved to

quash the information subpoena.        He argued the subpoena violated the

Stipulation and Rule 4:24-1(c) by requesting discovery after the discovery end

date of November 23, 2015.

      Defendant's motion to quash was denied on February 2, 2018. In the

court's Statement of Reasons, it found that because plaintiff obtained a valid

judgment against defendant under the Stipulation, he could not quash the

subpoena. Plaintiff was "entitled under our [c]ourt [r]ules to take post-judgment

discovery in the form of the [i]nformation [s]ubpoena."




                                                                         A-4447-17T3
                                       3
      Defendant requested reconsideration of the order under Rule 4:50-1,

claiming mistake or other reasons justifying relief, and asked for a stay pending

appeal. The court's May 3, 2018 order denied reconsideration. In its Statement

of Reasons, the court found that paragraph four of the Stipulation authorized

plaintiff to obtain a judgment against defendant if he defaulted, that defendant

defaulted in his payment obligations, that a valid judgment was entered against

him for $8287.50 and based on this, the court denied his motion to quash the

information subpoena. The court found defendant did not provide any basis for

reconsideration because Rule 4:24-1(c), cited by defendant, related to pre-

judgment discovery. The court held that plaintiff "was and is entitled to take

post-judgment discovery in the form of [i]nformation [s]ubpoenas."

      Defendant appeals the May 3, 2018 order, arguing that it is arbitrary,

capricious and unreasonable, and should be reversed because it lacks sufficient

credible evidence in the record. He did not appeal the February 3, 2018 order.

As such, that order is not before us on appeal. See W.H. Indus., Inc. v. Fundicao

Balancins, Ltda, 397 N.J. Super. 455, 458 (App. Div. 2008) ("It is clear that it

is only the orders designated in the notice of appeal that are subject to the appeal

process and review."); see also Fusco v. Bd. of Educ. of City of Newark, 349
N.J. Super. 455, 461-62 (App. Div. 2002) (reviewing only denial of the


                                                                            A-4447-17T3
                                         4
plaintiff's motion for reconsideration and refusing to review the original grant

of summary judgement because that order was not designated in the notice of

appeal).    Our review is still further limited because the appeal involves a

reconsideration order. See State v. Puryear, 441 N.J. Super. 280, 294 (App. Div.

2015).     Reconsideration is not appropriate merely because a litigant is

dissatisfied with a decision. D'Atria v. D'Atria, 242 N.J. Super. 392, 401 (Ch.

Div. 1990). Reconsideration is appropriate only where "1) the [c]ourt has

expressed its decision based upon a palpably incorrect or irrational basis, or 2)

it is obvious that the [c]ourt either did not consider, or failed to appreciate the

significance of probative, competent evidence." Ibid. Reconsideration may also

be granted where "a litigant wishes to bring new or additional information to the

[c]ourt's attention which it could not have provided on the first application."

Ibid.

        The court did not err in denying the requested reconsideration. Defendant

presented nothing new for the trial court's reconsideration; he simply reargued

his prior motion to quash the information subpoena. We agree with the trial

court that this was not a basis for reconsideration.

        The court's order was not palpably incorrect or irrationally based. There

was a valid judgment against defendant, entered without his objection, based on


                                                                           A-4447-17T3
                                        5
the 2015 Stipulation. The judgment was entered based on the procedures and in

the amount set forth in the Stipulation. Under Rule 4:59-1(f), a "judgment

creditor or successor in interest . . . may proceed as provided by [Rule] 6:7-2,"

to serve an information subpoena in aid of its execution upon a judgment. The

information subpoena served was consistent with those procedures. The court

rule cited by defendant, Rule 4:24-1(c), only applied to pre-trial proceedings,

not post-judgment execution efforts by a creditor. Thus, defendant's arguments

lacked merit and the court did not err in rejecting them.

      We conclude that any further arguments made by defendant are without

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                         A-4447-17T3
                                        6